DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The examiner construes the limitation “wherein the composition is substantially free of complexing agents based on a phosphonic acid, a derivative thereof, or a suitable salt thereof” that is recited in instant claim 12 to mean that “the composition contains less than 0.1% by weight of complexing agents based on a phosphonic acid, a derivative thereof, or a suitable salt thereof”, as defined by applicant in paragraph 18 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites the limitation "wherein the basic carbohydrate" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  Specifically, the examiner asserts that the limitation “basic carbohydrate” does not appear in claim 1.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Van Dijk et al, US 2002/0019326.
Van Dijk et al, US 2002/0019326, discloses a concentrated isotropic liquid detergent composition comprising 10-70% by weight of an anionic or nonionic active detergent material, 0.0001-10% by weight of a protease, 2-40% by weight of at least one carbohydrate, and less than 3% by weight of an antioxidant (see abstract).  It is further taught by Van Dijk et al that suitable carbohydrates include disaccharides and trisaccharides, such as raffinose (MW 504.42 g/mol) and sucrose (MW 342.3 g/mol) (see paragraphs 26-31), that mixtures of anionic surfactants and nonionic surfactants are preferred active detergent materials (see paragraphs 53-56), and that the composition additionally contains builders (see paragraphs 80-90), chelating agents (see paragraphs 94-96), and polymeric dispersing agents (see paragraphs 102-109), per the requirements of the instant invention.  Specifically, note Examples 1-6, which contain 7.0% by weight of sodium linear alkyl benzene sulphonate, 11.6% by weight of sodium LES, 7.0% by weight of an alcohol ethoxylate, 2-20% by weight of sucrose as the carbohydrate, 0.3% by weight of a protease enzyme, and adjunct ingredients.  Although Van Dijk et al is silent with respect to the acid value of their carbohydrates, the 
In the alternative that the above disclosure is insufficient to anticipate the above listed claims, it would have nonetheless been obvious to the skilled artisan to produce the claimed composition, as the reference teaches each of the claimed ingredients within the claimed proportions for the same utility.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Silvernail et al, US 2011/0053821, discloses compositions comprising 1-90% by weight of sugar, 1-80% by weight of an alkalinity source, and 1-10% by weight of a surfactant (see abstract).
Van Dijk et al, US 2002/0028755, discloses a liquid detergent composition comprising 1-90% by weight of an anionic or nonionic active detergent material, 0.001-10% by weight of a protease, and 2-40% by weight of at least one carbohydrate selected from the group consisting of disaccharides and trisaccharides (see abstract).
Hawkins, US 2004/0235702, discloses compositions comprising carbohydrates and surfactants (see abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P MRUK whose telephone number is (571)272-1321.  The examiner can normally be reached on 7:00am-5:30pm Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo, can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                 /BRIAN P MRUK/
                                                                                 Primary Examiner, Art Unit 1761


Brian P Mruk
January 15, 2021